COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00455-CV
Style:                    Phillippe Tanguy, 13500 Air Express, LLC and 13500 Air Express, LP
                           v William G. West, as Chapter 7 Trustee of Richard Davis, Debtor
Date motion filed*:       November 4, 2014
Type of motion:           Motion to enlarge time within which to file Appellants’ opening brief
Party filing motion:      Appellants
Document to be filed:     Appellants’ brief

Is appeal accelerated?       No

If motion to extend time:
       Original due date:                  August 6, 2014
       Number of prior extensions:         1             Current Due date: November 3, 2014
       Date Requested:                     December 3, 2014

Ordered that motion is:

             Granted
              If document is to be filed, document due: December 3, 2014
                      The Court will not grant additional motions to extend time
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         Appellants’ motion for extension is granted. No further extensions will be
         granted. See TEX. R. APP. P. 38.6(a), (d), 38.8(a).


Judge's signature: /s/ Chief Justice Sherry Radack
                

Date: November 20, 2014

November 7, 2008 Revision